Opinion issued January 14, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00509-CV
                           ———————————
       JOSE LUIS CARDENAS D/B/A J & S BODY SHOP, Appellant
                                       V.
           BETTY WILSON AND JEFFERY WILSON, Appellees


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-25987


                                 OPINION

      In this dispute over a pick–up truck repair bill, Betty Wilson and Jeffery

Wilson moved in the trial court that it review auto–mechanic Jose Cardenas’ notice

of intent to file a mechanic’s lien and set the lien aside. See TEX. GOV’T CODE

ANN. § 51.903 (West 2013). The trial court found that Cardenas’ lien was